                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF GEORGIA
                              SAVANNAH DIVISION


 ANTHONY OLIVER,

               Plaintiffs,                               CIVIL ACTION NO.: 4:18-cv-213

        v.

 ADAM PARKER MASSEY; and DOES 1
 THROUGH 10,

               Defendant.


                                          ORDER

       After a careful de novo review of the entire record, the Court concurs with the Magistrate

Judge’s April 12, 2021, Report and Recommendation, (doc. 20), to which plaintiff has filed no

objections. As plaintiff has failed to comply with the local rules of this Court and the imposed

filing restrictions, the Court ADOPTS the Report and Recommendation, (doc. 20), as its opinion.

The Complaint is DISMISSED and the Clerk of Court is DIRECTED to CLOSE this case.

       SO ORDERED, this 24th day of June, 2021.




                                     R. STAN BAKER
                                     UNITED STATES DISTRICT JUDGE
                                     SOUTHERN DISTRICT OF GEORGIA
